Citation Nr: 1648199	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  12-28 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for headaches, to include as secondary to PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to March 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared via video conference equipment and provided testimony before the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing has been associated with the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss, tinnitus and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has PTSD related to personal assault during service.



CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a claim for service connection for PTSD is based on allegations of in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  

Examples of behavior changes that may constitute credible evidence of the stressor and such evidence include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

The regulation specifically provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than a veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran reported that he was sexually assaulted during service while stationed in Istanbul at the US Consulate.  See Statement, May 15, 2009.  After the assault, he sought treatment for a sexually transmitted disease and reported the incident to medical personnel.  He indicated that his performance and performance reviews declined after the event.

In support of his claim, he submitted a statement from his sister.  She stated that she observed the Veteran's change in behavior when he returned from overseas.  She noted that he was angry, isolated himself, and was involved in heavy drinking and drug use.  She reported that the Veteran eventually confided in her and described his in-service sexual assault.  He told her that he tried to report the incident but was laughed at.

VA treatment records show a diagnosis of PTSD based on sexual trauma.  A VA examination was conducted in March 2010.  The examiner stated that the Veteran had PTSD related to sexual trauma that began in childhood.  The examiner stated that there did not appear to be information available to verify that military sexual assault occurred as there was no information confirming the Veteran's reported sexually transmitted disease (STD) during service.  The examiner noted that the Veteran had a photograph taken of a sore on his penis during service but it was not clear what the sore was.  The Veteran denied having venereal disease and STDs at separation from service.  The examiner stated that if the Veteran had an STD during service, it could have been contracted from any sexual partner at any point in time.  Veteran reported concerns at least two times about possible exposure to venereal disease from apparently casual consensual sexual relationships.  Given the above lack of evidence, the examiner found it impossible to determine or verify if MST occurred without resorting to mere speculation.  The examiner stated that if the unverified military sexual trauma occurred, then this additional trauma would more likely than not aggravate the Veteran's existing PTSD.

The Board has reviewed the evidence and notes that the Veteran's personnel records and service treatment records do not show report of sexual assault.  However, treatment records show the Veteran was treated for a sore in his genital area and his personnel records show a decline in his performance reviews in the time frame of the reported sexual assault.  The Board also notes that his report of medical history form completed at separation from service shows he consulted with the base chaplain.

The Board acknowledges the examiner's finding that the Veteran had PTSD related to pre-service sexual assault; however, the Veteran's service treatment records do not show he had PTSD at entrance to service.  Further, there is no clear an unmistakable evidence that the Veteran had PTSD prior to service.  Thus, he is presumed sound as to this issue.  The examiner stated that the Veteran's in-service assault was unverified.  In this regard, it is important to note that such assaults are not routinely verified, particularly in the time frame when the event occurred.  However, the Board finds that the Veteran's report is consistent with his medical treatment of a sore on his penis, with the change in his behavior noted in personnel records, and with the behavior changed observed by his sister upon his return from overseas.  Viewing the evidence as a whole, including consideration of the Veteran's statements, his sister's statement, service treatment records, and service personnel records, the Board finds that the Veteran's in-service sexual assault has been corroborated.  As he has a diagnosis of PTSD based on sexual assault, the Board finds service connection is warranted.  The appeal is granted.
ORDER

Service connection for PTSD is granted.


REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  The Veteran has submitted evidence that his Military Occupational Specialty (MOS) worked around airplanes and flight lines.  A VA examination has not been provided to determine whether any hearing loss and tinnitus are related to his exposure to airplane engine noise in service.  Given the low standard under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board finds that a remand is necessary to allow for the scheduling of a VA examination to determine the etiology of the Veteran's claimed hearing loss and tinnitus.  At this time, it is not clear if the Veteran has "hearing loss" for VA purposes.   

Regarding headaches, the Veteran has claimed that his headaches are due to or have been aggravated by his PTSD, which has been granted service connection herein.  Accordingly, the Board finds a remand is necessary to allow for the scheduling of a VA examination to determine the relationship, if any, between the Veteran's headaches and service or his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file outstanding VA treatment records.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The examiner must be provided access to the electronic claims file and he or she must indicate review of these items in the examination report.  All necessary testing must be completed.  

If hearing loss is found per 38 C.F.R. § 3.385, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is related to service, to include his exposure to noise from airplane engines while unloading and sorting mail.

The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is related to service, to include his exposure to noise from airplane engines while unloading and sorting mail.

The Veteran's statements regarding exposure to noise from airplane engines during service should be considered credible.

The examiner must discuss the rationale of these opinions, whether favorable or unfavorable, based on information obtained from review of the record.  Any negative opinion cannot be based solely on the rationale that the Veteran's service treatment records do not show he had hearing loss or tinnitus during service. 

The examiner should specifically comment on whether or not exposure to airplane engine noise during active service may eventually result in hearing loss or tinnitus, even if these disabilities are first manifested many years following discharge from service. 

If the examiner determines that he or she is unable to provide any requested opinion without resorting to speculation, the reasons and bases for this opinion should be included, and any missing evidence necessary to provide the requested opinions should be identified.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his headaches.  The examiner must be provided access to the electronic claims file and he or she must indicate review of these items in the examination report.  All necessary testing must be completed.  

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches are related to service or his service-connected PTSD.

In the alternative, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches have been aggravated, or permanently worsened, by his service-connected PTSD.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner determines that he or she is unable to provide the requested opinion without resorting to speculation, the reasons and bases for this opinion should be included, and any missing evidence necessary to provide the requested opinions should be identified.

4. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


